United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS         October 30, 2003
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                            No. 03-10537



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

OMAR JUSTINO GARCIA-TORRES,

                                    Defendant-Appellant.

                        --------------------
            Appeal from the United States District Court
                 for the Northern District of Texas
                       USDC No. 1:03-CR-7-ALL
                        --------------------


Before JOLLY, WIENER, and CLEMENT, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender, court-appointed counsel for

Omar Justino Garcia-Torres (Garcia-Torres) has requested leave to

withdraw from this appeal and has filed a brief as required by

Anders v. California, 386 U.S. 738 (1967).     Garcia-Torres has

received a copy of counsel’s motion and brief but has not filed a

response.   Our independent review of the brief and the record

discloses no nonfrivolous issues for appeal.    Counsel’s motion


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 03-10537
                               -2-

for leave to withdraw is GRANTED, counsel is excused from further

responsibilities, and the appeal is DISMISSED.   See 5TH CIR.

R. 42.2.

     APPEAL DISMISSED; MOTION TO WITHDRAW GRANTED.